DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant's amendment and remarks, filed 5/16/22, are acknowledged.
	Claim 1 has been amended.
	Claims 1-7 are pending.

In view of Applicant’s claim amendments, the previous grounds of rejection are withdrawn.

The following are new grounds of rejection necessitated by Applicant’s amendment.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
 The specification and the claims as originally filed do not provide support for the invention as now claimed, specifically:
A method for treating cancer comprising intravenously administering to a subject one or more mRNA molecules encoding for a tumor antigen; “wherein all mRNA molecules encoding for a tumor antigen are linked to an HLA class II targeting sequence of DC-LAMP”; and wherein the one or more isolated mRNA molecule(s) are protected via liposome-encapsulation, and said method wherein “said one or more mRNA molecules encoding for the tumor antigen are selected from the group consisting of: total mRNA isolated from (a) tumor cell(s), one or more tumor-specific target mRNA molecules, and synthetic mRNA encoding a tumor-specific antigen or its derived peptide(s).” (Claim 1, 3 and dependent claims).
Applicant cites paragraphs 200, 293, and 298 in support of the claim amendments.
A review of the specification fails to reveal support for the new limitations.
Paragraph 200 describes experiments wherein DC were electroporated in vitro with mRNA encoding MelanA antigen linked to the HLA class II targeting signal of DC-LAMP.  As an initial matter, the example cited by Applicant describes experiments where mRNA encodes the tumor antigen and the HLA class II targeting signal of DC-LAMP.  However, the wording of the present claims appears to have a broader scope.  The claims recited that  the “mRNA molecules” are “linked to HLA class II targeting sequence of DC-LAMP”.  This would appear to encompass an mRNA linked to a peptide targeting sequence, for example. However, the examples in the specification involve mRNA encoding both tumor antigen and DC-LAMP targeting sequence. Furthermore, the present claims are directed to an in vivo method of mRNA administration, and paragraph 200 cited by Applicant is directed to in vitro electroporation.  Additionally, paragraph 200 does not provide support for the limitation of in vivo administration of mRNA wherein “all” mRNA encoding for a tumor antigen are linked to an HLA class II targeting molecules.  Paragraph 293 discloses vaccination of patients with dendritic cells, however, this is specifically excluded by the claimed method which is directed to mRNA admisntraiton without administration of dendritic cells. Paragraph 298 discloses vectors used for mRNA production such as tyrosinase-DC-LAMP, pGEM-OVA, WT-1DNLSDC-LAMP, pGEM-tNGFR.   However, this also does not provide support the method claims involving intravenously administering to a subject liposome encapsulated mRNA molecules encoding for tumor antigen; wherein “all mRNA molecules encoding for a tumor antigen are linked to an HLA class II targeting sequence of DC-LAMP”.  Furthermore, it is noted that claim 3 also recites that the mRNA are total mRNA isolated from a tumor cell, for example, and the specification does not disclose mRNA isolated from a tumor cell and linked to DC-LAMP. 

No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes							
Patent Examiner								
Technology Center 1600

/AMY E JUEDES/Primary Examiner, Art Unit 1644